Paine, J.
I concur in the opinion of the chief justice, that, upon the authorities, the action could be maintained for the original consideration; but do not wish to commit myself to. the position that under our statute of frauds, and the decisions of this court, the action could, under any circumstances, be sustained on the guaranty.
Cole, J.
I think the plaintiff can recover on the original consideration, but express no opinion upon the other questions discussed'by the chief justice.
Judgment reversed, and cause remanded.